DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Applicant’s amendments filed on 03/12/2021 have been acknowledged and entered for consideration. No claims have been cancelled nor any new claims added. Claims 1-20 are pending in the application. The Applicant’s amendments are in response to the Non-Final Office Action mailed on 10/27/2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-10, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. (US PGPub 2019/0087979 A1) in view of Duan et al. (“Weighted Multi-projection: 3D Point Cloud Denoising with Tangent Planes”) (See attached document NPL.pdf).

Regarding claim 1 (Currently Amended), Mammou et al. teach a method of decoding a video stream (Fig. 2B, reference numeral 230) encoded using video point cloud coding (Fig. 2A, reference numeral 200), the method being performed by at least one processor ([0013]-[0014]) and comprising: 
obtaining a geometry-reconstructed point cloud ([0099]; Fig. 2B, reference numeral 204 represents the received compressed point cloud by the decoder 230, which has been geometry reconstructed by the encoder as described in [0094], L1-8); 
dividing the geometry-reconstructed point cloud into a plurality of cells ([0339], L9-11), wherein a cell of the plurality of cells comprises a first plurality of points ([0093]; It teaches dividing the point clouds into a set of patches, wherein a patch constitutes a subset of point clouds. Same is also described in [0005], L4-6); 
determining a plane representing the first plurality of points ([0006], L1-4; It teaches a patch plane which represents the point clouds in the patch. See also [0012], L1-4 and [0429], L1-6 for the same concept of a patch plane comprising the point clouds of the patch) based on an average position                          
                            
                                
                                    p
                                
                                -
                            
                        
                     of the first plurality of points ([0288], [0291]-[0292]; It teaches the RGB values of the points in the reconstructed point clouds are the average of the points in the original point clouds and the equations for RGB of the reconstructed points show the sum of all RGB values divided by the original number of point clouds H(i). The weighted equation in [0257] (the  also shows that the number of points A(Q) in the reconstructed frame is equivalent to the number of points in the original frame A(P) divided by the total number of points ρ(Q). Additionally, in [0127] and [0132]-[0133], it teaches when multiple point clouds are projected on to a plane with a pixel at H(u,v), then an average of a group of points that are within a distance d from P0(u,v) is calculated, which represents the average position of the plurality of point clouds); 
generating a second plurality of points by projecting the first plurality of points onto the plane (Fig. 8C, reference numeral 813; [0006], L1-7; [0012]; [0429]; It teaches that the point clouds are projected on to the patch plane); 
obtaining a smoothed geometry-reconstructed point cloud based on the second plurality of points (Fig. 4C, reference numeral 412; [0100]; L5-20; It teaches the decoder reconstructs the point clouds corresponding to the patch plane points with compressed point cloud information, wherein a smoothing filter smooths the reconstructed point clouds. See Fig. 2B, reference numeral 244 which operates on the reconstructed point clouds from 240); and 
reconstructing a dynamic point cloud using the smoothed geometry-reconstructed point cloud (Fig. 15, reference numerals 1512, 1514; Fig. 2B, reference numeral 246; [0100]; L5-20; It teaches the decoder reconstructs the point clouds corresponding to the patch plane points with compressed point cloud information. In [0244], L1-2, it teaches dynamic point cloud compression. Also in [0597], L8-10, it teaches real time rendering of the point cloud in a display, which means the encoding/decoding process is a dynamic process).
Although, Mammou et al. teach dividing point clouds in to patches of point clouds and projecting points on to a patch plane, but it doesn’t explicitly teach that the projected point clouds form a second set of points on the projected plane containing the first point clouds. 
Duan et al. teach a method/system in the same field of endeavor (Abstract), where it teaches that the projected point clouds form a second set of points on the projected plane containing the first point clouds (Duan et al.; Page 726, Col. 1, Theorem 1; It teaches a plane T containing the first set of point clouds p and t is the projection of second set of point clouds                         
                            
                                
                                    p
                                
                                -
                            
                        
                     on T). Not only that, Duan et al. also teach determining a plane containing the cloud points based on the average position of the points as described in Page 726, Col. 2, last paragraph, where it states “we can project each point to its neighbors’ tangent planes and average the multiple projections to obtain the denoised point”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Mammou et al’s invention of point cloud compression to include Duan et al's usage of generating projected second point clouds on a surface plane comprising the first point clouds, because it produces a cleaner and smoother mesh reconstruction of the point clouds compared to other methods (Duan et al.; Fig. 1).

Regarding claim 2 (Currently Amended), Mammou et al. and Duan et al. teach the method of claim 1, wherein                         
                            
                                
                                    p
                                
                                -
                            
                        
                     is determined as follows:
 
    PNG
    media_image1.png
    48
    101
    media_image1.png
    Greyscale
 
wherein xi represents a point of the first plurality of points having an index i, and N represents a number of the first plurality of points (Mammou et al.; [0288], [0291]-[0292]; It teaches the RGB values of the points in the reconstructed point clouds are the average of the points in the original point clouds and the equations for RGB of the reconstructed points show the sum of all RGB values divided by the original number of point clouds H(i). The weighted [0257] (the second half) also shows that the number of points A(Q) in the reconstructed frame is equivalent to the number of points in the original frame A(P) divided by the total number of points ρ(Q)).

Regarding claim 7 (Original), Mammou et al. and Duan et al. teach the method of claim 1, wherein the plane comprises a flat manifold representing the first plurality of points (Mammou et al.; [0006], L1-4; It teaches a patch plane which represents the point clouds in the patch. See also [0012], L1-4 and [0429], L1-6 for the same concept of a patch plane comprising the point clouds of the patch. Duan et al. in Page 726, Col 1, Problem Setting, L7-10, teaches the 3D point clouds being on a smooth 2D manifold plane).  

Regarding claim 8 (Original), Mammou et al. and Duan et al. teach the method of claim 1, wherein metadata of the video stream indicates at least one from among an indication of whether smoothing is used, an indication of a size of the cell, and a projection weight used in the projection (Mammou et al.; [0097], L1-7; It teaches the metadata comprises the size of the patches).  

Regarding claim 9 (Currently Amended), Mammou et al. teach an apparatus for decoding a video stream (Fig. 2B, reference numeral 230) encoded using video point cloud coding (Fig. 2A, reference numeral 200), the apparatus comprising: 
at least one memory configured to store program code ([0604], L1-4); and 
at least one processor configured to read the program code and operate as instructed by the program code (Fig. 16; [0608]; It teaches the processor executing the program instructions 1622, which are being executed by the processors 1610a-n to implement the encoding/decoding process), the program code comprising: 
first obtaining code configured to cause the at least one processor to obtain a geometry-reconstructed point cloud ([0099]; Fig. 2B, reference numeral 204 represents the received compressed point cloud by the decoder 230, which has been geometry reconstructed by the encoder as described in [0094], L1-8); 
dividing code configured to cause the at least one processor to divide the geometry-reconstructed point cloud into a plurality of cells ([0339], L9-11), wherein a cell of the plurality of cells comprises a first plurality of points ([0093]; It teaches dividing the point clouds into a set of patches, wherein a patch constitutes a subset of point clouds. Same is also described in [0005], L4-6); 
determining code configured to cause the at least one processor to determine a plane representing the first plurality of points ([0006], L1-4; It teaches a patch plane which represents the point clouds in the patch. See also [0012], L1-4 and [0429], L1-6 for the same concept of a patch plane comprising the point clouds of the patch)based on an average position                          
                            
                                
                                    p
                                
                                -
                            
                        
                     of the first plurality of points ([0288], [0291]-[0292]; It teaches the RGB values of the points in the reconstructed point clouds are the average of the points in the original point clouds and the equations for RGB of the reconstructed points show the sum of all RGB values divided by the original number of point clouds H(i). The weighted equation in [0257] (the second half) also shows that the number of points A(Q) in the reconstructed frame is equivalent to the number of points in the original frame A(P) divided by the total number of points ρ(Q). Additionally, in [0127] and [0132]-[0133], it teaches when multiple point clouds are projected on to a plane with a pixel at H(u,v), then an average of a group of points that are within a distance d from P0(u,v) is calculated, which represents the average position of the plurality of point clouds); 
generating code configured to cause the at least one processor to generate a second plurality of points by projecting the first plurality of points onto the plane (Fig. 8C, reference numeral 813; [0006], L1-7; [0012]; [0429]; It teaches that the point clouds are projected on to the patch plane); 
second obtaining code configured to cause the at least one processor to obtain a smoothed geometry-reconstructed point cloud based on the second plurality of points (Fig. 4C, reference numeral 412; [0100]; L5-20; It teaches the decoder reconstructs the point clouds corresponding to the patch plane points with compressed point cloud information, wherein a smoothing filter smooths the reconstructed point clouds. See Fig. 2B, reference numeral 244 which operates on the reconstructed point clouds from 240); and 
reconstructing code configured to cause the at least one processor to reconstruct a dynamic point cloud using the smoothed geometry-reconstructed point cloud (Fig. 15, reference numerals 1512, 1514; Fig. 2B, reference numeral 246; [0100]; L5-20; It teaches the decoder reconstructs the point clouds corresponding to the patch plane points with compressed point cloud information. In [0244], L1-2, it teaches dynamic point cloud compression. Also in [0597], L8-10, it teaches real time rendering of the point cloud in a display, which means the encoding/decoding process is a dynamic process).
Mammou et al. teach dividing point clouds in to patches of point clouds and projecting points on to a patch plane, but it doesn’t explicitly teach that the projected point clouds form a second set of points on the projected plane containing the first point clouds. 
However, Duan et al. teach a method/system in the same field of endeavor (Abstract), where it teaches that the projected point clouds form a second set of points on the projected plane containing the first point clouds (Duan et al.; Page 726, Col. 1, Theorem 1; It teaches a plane T containing the first set of point clouds p and t is the projection of second set of point clouds                         
                            
                                
                                    p
                                
                                -
                            
                        
                     on T). Not only that, Duan et al. also teach determining a plane containing the cloud points based on the average position of the points as described in Page 726, Col. 2, last paragraph, where it states “we can project each point to its neighbors’ tangent planes and average the multiple projections to obtain the denoised point”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Mammou et al’s invention of point cloud compression to include Duan et al's usage of generating projected second point clouds on a surface plane comprising the first point clouds, because it produces a cleaner and smoother mesh reconstruction of the point clouds compared to other methods (Duan et al.; Fig. 1).

Regarding claim 10 (Currently Amended), Mammou et al. and Duan et al. teach the apparatus of claim 9, wherein                         
                            
                                
                                    p
                                
                                -
                            
                        
                     is determined as follows:
 
    PNG
    media_image2.png
    48
    101
    media_image2.png
    Greyscale
 
wherein xi represents a point of the first plurality of points having an index i, and N represents a number of the first plurality of points (Mammou et al.; [0288], [0291]-[0292]; It teaches the RGB values of the points in the reconstructed point clouds are the average of the H(i). The weighted equation in [0257] (the second half) also shows that the number of points A(Q) in the reconstructed frame is equivalent to the number of points in the original frame A(P) divided by the total number of points ρ(Q)).  

Regarding claim 15 (Original), Mammou et al. and Duan et al. teach the apparatus of claim 9, wherein the plane comprises a flat manifold representing the first plurality of points (Mammou et al.; [0006], L1-4; It teaches a patch plane which represents the point clouds in the patch. See also [0012], L1-4 and [0429], L1-6 for the same concept of a patch plane comprising the point clouds of the patch. Duan et al. in Page 726, Col 1, Problem Setting, L7-10, teaches the 3D point clouds being on a smooth 2D manifold plane).  

Regarding claim 16 (Original), Mammou et al. and Duan et al. teach the apparatus of claim 9, wherein metadata of the video stream indicates at least one from among an indication of whether smoothing is used, an indication of a size of the cell, and a projection weight used in the projection (Mammou et al.; [0097], L1-7; It teaches the metadata comprises the size of the patches).  

Regarding claim 17 (Currently Amended), Mammou et al. teach a non-transitory computer-readable medium storing computer instructions ([0013]) decoding a video stream (Fig. 2B, reference numeral 230) encoded using video point cloud coding (Fig. 2A, reference numeral 200) that, when executed by at least one processor, cause the at least one processor (Fig. 16, reference numeral 1610a-n; [0608]; It teaches the processor executing the program instructions or codes to carry out the encoding/decoding process) to: 
obtain a geometry-reconstructed point cloud ([0099]; Fig. 2B, reference numeral 204 represents the received compressed point cloud by the decoder 230, which has been geometry reconstructed by the encoder as described in [0094], L1-8); 
divide the geometry-reconstructed point cloud into a plurality of cells, wherein a cell of the plurality of cells comprises a first plurality of points ([0339], L9-11), wherein a cell of the plurality of cells comprises a first plurality of points ([0093]; It teaches dividing the point clouds into a set of patches, wherein a patch constitutes a subset of point clouds. Same is also described in [0005], L4-6); 
determine a plane representing the first plurality of points ([0006], L1-4; It teaches a patch plane which represents the point clouds in the patch. See also [0012], L1-4 and [0429], L1-6 for the same concept of a patch plane comprising the point clouds of the patch) based on an average position                          
                            
                                
                                    p
                                
                                -
                            
                        
                     of the first plurality of points ([0288], [0291]-[0292]; It teaches the RGB values of the points in the reconstructed point clouds are the average of the points in the original point clouds and the equations for RGB of the reconstructed points show the sum of all RGB values divided by the original number of point clouds H(i). The weighted equation in [0257] (the second half) also shows that the number of points A(Q) in the reconstructed frame is equivalent to the number of points in the original frame A(P) divided by the total number of points ρ(Q). Additionally, in [0127] and [0132]-[0133], it teaches when multiple point clouds are projected on to a plane with a pixel at H(u,v), then an average of a group of points that are within a distance d from P0(u,v) is calculated, which represents the average position of the plurality of point clouds); 
generate a second plurality of points by projecting the first plurality of points onto the plane (Fig. 8C, reference numeral 813; [0006], L1-7; [0012]; [0429]; It teaches that the point clouds are projected on to the patch plane); 
obtain a smoothed geometry-reconstructed point cloud based on the second plurality of points (Fig. 4C, reference numeral 412; [0100]; L5-20; It teaches the decoder reconstructs the point clouds corresponding to the patch plane points with compressed point cloud information, wherein a smoothing filter smooths the reconstructed point clouds. See Fig. 2B, reference numeral 244 which operates on the reconstructed point clouds from 240); and 
reconstruct a dynamic point cloud using the smoothed geometry-reconstructed point cloud (Fig. 15, reference numerals 1512, 1514; Fig. 2B, reference numeral 246; [0100]; L5-20; It teaches the decoder reconstructs the point clouds corresponding to the patch plane points with compressed point cloud information. In [0244], L1-2, it teaches dynamic point cloud compression. Also in [0597], L8-10, it teaches real time rendering of the point cloud in a display, which means the encoding/decoding process is a dynamic process).  
Although, Mammou et al. teach dividing point clouds in to patches of point clouds and projecting points on to a patch plane, but it doesn’t explicitly teach that the projected point clouds form a second set of points on the projected plane containing the first point clouds. 
However, Duan et al. teach a method/system in the same field of endeavor (Abstract), where it teaches that the projected point clouds form a second set of points on the projected plane containing the first point clouds (Duan et al.; Page 726, Col. 1, Theorem 1; It teaches a plane T containing the first set of point clouds p and t is the projection of second set of point clouds                         
                            
                                
                                    p
                                
                                -
                            
                        
                     on T). Not only that, Duan et al. also teach determining a plane containing the cloud points based on the average position of the points as described in Page 726, Col. 2, last paragraph, where it 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Mammou et al’s invention of point cloud compression to include Duan et al's usage of generating projected second point clouds on a surface plane comprising the first point clouds, because it produces a cleaner and smoother mesh reconstruction of the point clouds compared to other methods (Duan et al.; Fig. 1).

Regarding claim 18 (Currently Amended), Mammou et al. and Duan et al. teach the non-transitory computer-readable medium of claim 17, wherein                          
                            
                                
                                    p
                                
                                -
                            
                        
                      is determined as follows:
 
    PNG
    media_image2.png
    48
    101
    media_image2.png
    Greyscale
 
wherein xi represents a point of the first plurality of points having an index i, and N represents a number of the first plurality of points (Mammou et al.; [0288], [0291]-[0292]; It teaches the RGB values of the points in the reconstructed point clouds are the average of the points in the original point clouds and the equations for RGB of the reconstructed points show the sum of all RGB values divided by the original number of point clouds H(i). The weighted equation in [0257] (the second half) also shows that the number of points A(Q) in the reconstructed frame is equivalent to the number of points in the original frame A(P) divided by the total number of points ρ(Q)).  

Allowable Subject Matter
Claims 3-6, 11-14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the Mammou et al., in [0271] teach a 3x3 transformation matrix, but it fails to teach the covariance matrix altogether. Although, Duan et al. teach a 3x3 covariance matrix meaning there will be three eigenvalues and corresponding three eigenvectors and generating a tangent plane based on the smallest of the eigenvectors as described in Page 726, Col 2, Tangent Plane Estimation, but it fails to explicitly teach the transverse operand and the equation of the covariance matrix the way it was claimed. Claims 11 and 19 are similar to claim 3. All the other claims are directly or indirectly dependent upon these three claims. Therefore, these claims, as being dependent upon rejected base claims, would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 02/10/2021 have been fully considered but they are not persuasive.

Applicant’s amendments to claim 10 have addressed the claim objection and therefore withdrawn. 

The Applicant in P10-11 states regarding the rejection of independent claim 1 under 35 USC 103 by arguing that the combination of Mammou et al. and Duan et al. fail to teach the On page 5 of the Office Action, in the rejection of claim 2, the Examiner asserts that the claimed average position p of the plurality of points is disclosed in paragraphs [0288], [0291]-[0292] and [0257] of Mammou. However, Applicant submits that these portions of Mammou relate to determining an average RGB value, or an average texture or attribute value of a number of points. As a result, nothing in Mammou appears to disclose determining an average position of a plurality of points, much less determining a plane based on this average position. As a result, Mammou fails to disclose or suggest "determining a plane representing the first plurality of points based on an average position p of the first plurality of points,” as claimed in claim 1. Duan does not appear to remedy these deficiencies in Mammou, and is not relied upon by the Examiner to do so. In view of the above, Applicant submits that claim 1 is patentable because the combined references do not disclose or suggest all of the features of the claim”.
The Examiner cannot concur with the Applicant’s argument and respectfully disagrees. The Applicant amends claim 1 with a limitation from dependent claim 2, which states that the determination of a plane representing plurality of points based on an average position of the points. However, the Examiner would like to point out that although in [0288], [0291]-[0292] of Mammou et al. teaches the RGB values of the points in the reconstructed point clouds are the average of the points in the original point clouds, however in [0127], [0132]-[0133] of Mammou et al., it clearly states that when multiple point clouds are projected on to a plane with a pixel at H(u,v), then an average of a group of points that are within a distance d from P0(u,v) is calculated, which represents the average position of the plurality of point clouds (Emphasis added). Not only that, the reference of Duan et al. also teach the same amended limitation of determining a plane containing the cloud points based on the average position of the points as described in Page 726, Col. 2, last paragraph, where it states “we can project each point to its Mammou et al. alone or in combination with Duan et al. teach the amended limitation(s) of claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “IMAGE PROCESSING” – Skrobanski, US PGPub 2017/0012638 A1. (Paragraphs [0154]-[0155]).
2. “Graph-Based Static 3D Point Clouds Geometry Coding” - Paulo de Oliveira Rente, Catarina Brites, Jo˜ao Ascenso, Fernando Pereira; IEEE TRANSACTIONS ON MULTIMEDIA, VOL. 21, NO. 2, FEBRUARY 2019.
3. “Scalable Point Cloud Geometry Coding with Binary Tree Embedded Quadtree” - Birendra Kathariya, Li Li, Zhu Li, Jose Alvarez, Jianle Chen; 2018 IEEE International Conference on Multimedia and Expo (ICME), July 2018.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485